DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer plate spring loaded mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., US 160723 (hereinafter Smith).
Regarding claim 1, Smith teaches a locking mechanism for doors comprising: 
an L-shaped bracket (B and unnamed article from which it projects, col 2, lines 10-11; Fig 2) for attachment to a door (Fig 1), including a first section (unnamed article from which B projects, col 2, lines 10-11) adapted for attachment to an interior side of a door (mounted in D) and a second section (B) extending away from said first section at a generally right angle (Figs 2, 3); 
a three-sided bar (A and C; Fig 1) having a horizontally oriented top side (side formed by double bend in C which bends away from then parallel to A viewed from B) with two longitudinal edge (inside edges where C bends away from then parallel to A; Fig 1) and a pair of vertically oriented sides (the separated, parallel flat sides of A and C containing a slot when viewed from side formed by the double bend in C; Fig 1), each said vertical sides extending downwardly from one of said longitudinal edges of said top side (Fig 1); 
each said side wall including a slot for receiving said second section of said bracket (Fig 1)
said second section of said bracket defining a lock hole (interior space of B; Figs 1, 2) for receiving a lock (unnumbered padlock; col 2, lines 35), wherein said lock hole is positioned so 
Regarding claim 5, Smith teaches the locking mechanism for doors set forth in claim 1, further including a lock (unnumbered padlock; col 2, lines 35) for engaging said lock hole (interior space of B; Figs 1, 2).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husted, US 5193867.
Regarding claim 1, Husted teaches A locking mechanism for doors comprising: 
an L-shaped bracket (31) for attachment to a door (Fig 1), including a first section adapted for attachment to an interior side of a door (32) and a second section extending away from said first section at a generally right angle (Fig 2); 
a three-sided bar having a horizontally oriented top side with two longitudinal edge and a pair of vertically oriented sides (35; Fig 2), each said vertical sides extending downwardly from one of said longitudinal edges of said top side (Fig 2); 
each said side wall (38; 39) including a slot (40; 42) for receiving said second section of said bracket (col 2, line 61 – col 3, line 25)
said second section of said bracket defining a lock hole (34) for receiving a lock (41), wherein said lock hole is positioned so that it lies between said vertical sides when said second section of said bracket extends through said slots in said vertical sides of said three-sided bar (col 2, line 61 – col 3, line 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Husted, US 5193867, in view of Anop, US 3971100.
Regarding claim 2, Husted in view of Anop teaches the locking mechanism for doors set forth in claim 1, further including at least one spacer component (36) attached to an exterior portion of one of said vertical sides (via 39; Fig 5).
Husted does not teach a spacer plate but a spacer plunger.
Anop teaches spacer plate (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husted’s spacer plunger tip to be shaped like Anop’s plate where it contacts the door.  Doing so would allow the spacer to distribute door contact forces across a larger area resulting in a more stable mounted assembly.  
Regarding claim 3, Husted in view of Anop teaches the locking mechanism for doors set forth in claim 2, wherein said spacer plate (Husted 36 modified) includes a spring loaded mechanism (Husted 37) for applying pressure to a door (Husted 14) when said second section of said bracket is extending through said slots in said vertical sides of said three-sided bar (Husted Fig 2). 
Regarding claim 4, Husted in view of Anop teaches the locking mechanism for doors set forth in claim 1, further including at least one spacer plate (modified Husted 36) attached to an exterior portion of one of said vertical sides (Husted via 39; Fig 5).   
Husted does not teach further including a plurality of spacer plates having different thicknesses, wherein said spacer plates may be interchangeably attached to one of said vertical sides of said three-sided bar.
Anop teaches a plurality of stop members (20; 21; 22, 23) serving as spacer components (col 2, lines 28-41) mounted on spacer plate (11) which are adjustable effectively allowing spacer plate to have different thicknesses (col 2, lines 23-49), wherein said spacer plates may be interchangeably attached (11 mounted on 12 using through aperture 11a and retained between door 30 and handle member 13 so is therefore interchangeably attached; col 2, lines 50-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husted’s spacer plunger tip to be shaped like Anop’s plate and be adjustable like Anop’s stop member, effectively having multiple, different thickness spacer available.  Doing so would allow the spacers to not only to distribute door contact forces across a larger area resulting in a more stable mounted assembly but also allow the apparatus to more closely fit any door it is mounted on resulting in less free play and a more secure lock mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moreno , US 8056945 B2, teaches a bar seal for shipping container with L-shaped and three sided brackets.
Eberly, US 4581907 A, teaches a padlock protector with L-shaped bracket and three sided bar.
Curtis, US 6719334 B1, teaches a door latch assembly with L-shaped bracket and multiple sided bar locked with a padlock.
Tobey, US 4653785 A, teaches a temporary door lock structure with L-shaped bracket, three sided bar, and multiple padlock locking positions.
Olsson, US 8245546 B2, teaches a container lock with L-shaped and three sided brackets. 
Hsia, US 20040036301 A1, teaches a portable latch with L-shaped three sided brackets.
Huddleston, US 9027280 B2, teaches a storm panel locking device with L-shaped and three sided brackets with multiple padlock locking positions.
Boegeman, US 4214783 A, teaches a positive locking device with padlocked bracket inside another bracket.
Olivas, US 5566993 A, teaches a door locking device with an L-shaped bracket in a self-locking three sided bracket. 
McCarthy, US 3606423 A, teaches a lock protecting assembly with shaped bracket fitting into slots in a four sided bar secured with a padlock.
Garner, US 6463769 B1, teaches a lock box apparatus with bracket projecting into slots in a three sided bar locked with a padlock. 
Jones, GB 2553078 A, teaches a skip lug clamp with bent bracket projecting into slots in a three sided bar locked with a padlock.
Marro et al., US 20050017518 A1, teaches a portable door lock with magnetic spacer plate.
Gibson, US 20110291426 A1, teaches a burglar block system with elastic spacer.
Downs, US 4043578 A, teaches a portable door lock with door engaging elastic spacer.
Corbett, US 20170328101 A1, teaches a portable door lock with L-shaped and three sided brackets.
Trinh et al., US 20140091694 A1, teaches a furniture drawer locking device with L-shaped bracket mounted internally.
Melyon, US 5280976 A, teaches a door security device with multiple layered brackets secured with a lock pin.
Pena, US 6494064 B1, teaches a concealed and enclosed lock device secured with a padlock inside multiple bars.
Disher et al., US 6202453 B1, teaches a trailer guard with a padlock secured bracket projecting through slots.  
Beadle, US 2588077 A, teaches a door fastener with three sided bracket with spring loaded lock mechanism. 
Arledge, US 1390009 A, teaches a detachable inside door lock with L-shaped bracket secured using a three sided bar. 
Sessions, US 4330146 A, teaches a portable door lock with L-shaped bracket secured in with an adjusting bracket.
DE 4124856 A1 teaches an intruder hindering security device with interlocking three sided brackets.
McGregor, DE 19735754 A1, teaches a locking device for storage compartment with L-shaped bracket locked through slots in a three sided bar.
Lambert, FR 2974137 A1,teaches a securing device for circuit breakers with a T-shaped bracket secured through slots in a three sided bracket.  
Aguirre et al., WO 2012070921 A1, teaches a security system with hidden padlock with L-shaped and three sided brackets.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675